UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6639



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES EDWARD THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-299-3)


Submitted:   June 12, 2003                 Decided:   June 20, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Thomas, Appellant Pro Se.     Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Thomas appeals the district court’s order denying

his motion to compel the Government to show cause as to why it

failed to file a Fed. R. Crim. P. 35 motion.      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See United States v. Thomas, No.

CR-97-299-3 (W.D.N.C. Apr. 8, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2